Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on December 28, 2021.

Continued Examination Under 37 CFR 1.114).
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on December 28, 2021, have been entered.


Status of Claims
Amendment of claim 1 is acknowledged.
Claims 1-10 are currently pending and are the subject of this office action.
Claims 1-10 are presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 15/777,868, filed May 21, 2018, now U.S. Patent No. 10,940,127, which is a 35 U.S.C. 371 national phase entry of PCT/US2016/063659, filed November 23, 2016, which claims the benefit of U.S. provisional patent application 62/260,098 filed November 25, 2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) and Chee et. al.  (Leukemia (2013) 

For claim 1, Teng teaches that retinoid compounds which act specifically or selectively on RARα receptor subtypes in the presence over RARβ and RARγ receptor subtypes, possess desirable pharmaceutical properties associated with retinoids, and are particularly suitable for the treatment of tumors, such as Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia, i.e. a non-APL AML) among others, without the undesirable side effects of retinoids (see abstract).  Among the RARα selective agonists, Teng teaches that compounds 4 and 32 (See Table I on columns 8 and 9, and Table 3 on column 12), among others, are effective in inhibiting growth of Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia) in vitro (see column 13, lines 20-29 and column 14, lines 17-43) and hence are effective for treating Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia,i.e. a non-APL AML) (see Abstract and Claims 1 and 2).  
Compound 32 (Also known as AGN 193836) anticipates the instant general formula I, wherein R4 is Br and R2 and R3 are Fluorine. 

    PNG
    media_image1.png
    212
    346
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    376
    media_image2.png
    Greyscale


For claim 1, Guillemin teaches a method of treating Acute Myeloid Leukemia (AML) in general comprising the administration of a composition comprising RARα selective agonists (see abstract and page 14, lines 26-33).  Among the RARα selective agonists, Guillemin cited the RARα selective agonists encompassed in the Beard et. al. reference (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) (see page 6, lines 1-6) which discloses compounds like Am 580 (Tamibarotene), AGN 193836 (see page 3145 of the Beard reference, see structure above) and the derivative compound 4 (AGN 195183, also known as IRX5183 or NRX195183) (see page 3146, Scheme 2 of the Beard reference). 

    PNG
    media_image3.png
    190
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    488
    media_image4.png
    Greyscale

All of the above RAR agonist compounds show great selectivity for the RARα receptor subtype (see Table I on page 3147) unlike the RAR receptor agonist ATRA (All-Trans Retinoic Acid) which shows no selectivity at all.
  In particular, compound 4 (AGN 195183, AGN 195183, also known as IRX5183 or NRX195183) has improved RARα selectivity relative to AGN 193836 (see page 3146, left column, second paragraph, last 8 lines; and see page 3147, right column, last paragraph of the Beard reference).

Finally, Chee, like Beard, teaches that all-trans retinoic acid (ATRA) is a pan-retinoic acid receptor (RAR) agonist (i.e. non-selective RAR receptor agonist) that to date, even though it has shown efficacy in treating acute promyelocytic leukemia (APL), has not shown much promise in treating other non-APL acute myeloid leukemia (AML) subtypes, possibly due to the non-selectivity of ATRA for the different RAR subtypes (see Introduction, first two paragraphs).  So Chee studied the different biological responses of the non-selective RAR agonist ATRA vs. the RARα selective agonist NRX195183 and concluded that the RARα selective agonist NRX195183, and RARα selective agonists in general may be beneficial in improving the efficacy in the treatment 
In summary, the above prior art teaches that RARα selective agonists are effective, either alone or in combination with other drugs, in treating non-APL AML.
The above prior art does not teach the treatment of non-APL AML with an Flt3 inhibitor.  However, Knapper teaches that Flt3 inhibitor are effective in treating AML in general including non-APL AML (see title and entire document).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat non-APL AML combining two compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I) and an Flt3 inhibitor) each of which is taught by the prior art to be useful for the same purpose (treating non-APL AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

The prior art is silent regarding AGN 193836 (which anticipates instant formula I) being a “CYP26-resistant RARα selective agonist”. However, MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 91 IF.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement: “whereby as a result of the treatment the tumor burden, including in the bone marrow niche, is reduced in the subject”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method of treating non-APL AML comprising the administration of RARα selective agonist like AGN 193836 (which anticipates instant formula I) and an Flt3 inhibitor”.  
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to” or “adapted for ” clauses;
(B)    “wherein” clauses; and
(C)    “whereby” clauses.
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’I Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reducing the tumor burden in the subject” appears to be the result of the process made obvious by the prior art: “a method of treatingnon-APL AML comprising the administration of RARα selective agonist like AGN 193836 (which anticipates instant formula I) and an Flt3 inhibitor”, e.g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, as stated above, Guillemin teaches a method of treating AML in general comprising the administration of a composition comprising RARα selective agonists (see abstract and page 14, lines 26-33).  Among the RARα selective agonists, 

    PNG
    media_image5.png
    193
    391
    media_image5.png
    Greyscale

Further, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any RAR alpha selective agonist including AGN 193836) for another RAR alpha selective agonist (IRX5183) with an expectation of success, since the prior art establishes that both function in similar manner.

All this will result in the practice of claim 2 with a reasonable expectation of success



The prior art teaches all the limitations of claims 3-8, except for an additional anti-cancer agent that comprises an immunotherapeutic mAb (Monoclonal Antibody).  However, Zhao teaches that monoclonal antibodies in general have been used to treat different types of diseases, including cancer and more specifically, leukemias and AML in general (see [0112]-[0114] and [0117]-[0118]) which include anti-CD20, anti-CD-30, anti-CD-33 and anti-PD1.

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat non-APL AML combining two or more compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I), an Flt3 inhibitor, and a mAb) each of which is taught by the prior art to be useful for the same purpose (treating non-APL AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).



3) Claims 3 and 9-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) and Chee et. al.  (Leukemia (2013) 27:1369-1380) in view of Knapper (Expert Opinion on Investigational Drugs (2011) 20:1377-1395) as applied to claims 1 and 2 above, further in view of Schimer (US 2011/0319427).

The prior art teaches all the limitations of claims 3 and 9-10, except for an additional anti-cancer agent that comprises the proteasome inhibitor bortezomib.   However, Schimer teaches that compositions comprising bortezomib are effective in treating several hematological diseases, including leukemias like AML in general (see claims 1-5).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat non-APL AML combining two or more compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I), an Flt3 inhibitor, and bortezomib) each of which is taught by the prior art to be useful for the same purpose (treating non-APL AML), in order to form a third composition to be used for the very same purpose. The idea of combining In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

All this will result in the practice of claims 3 and 9-10 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
As it can be seen in the above modified 103 rejection, it is very clear that the compounds encompassed by instant formula I are well known in the art to be RARα selective agonists, unlike the compound ATRA which is a non-selective RAR agonist,  and have very different biological properties.  So, the efficacy of the nonselective RAR agonist ATRA to treat non-APL AML in vivo, does not correlate with the treatment of on non APL AML in vivo with the RARα selective agonists AGN 193836 and NRX195183.


Conclusion
No claims are allowed.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 1, 2022.